          Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 1 of 40




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
PATRICIA CUMMINGS,

                                            Plaintiff,
                                                                             Docket No. 19-cv-07723 (CM)
                          -against-

THE CITY OF NEW YORK;
NEW YORK CITY DEPARTMENT OF EDUCATION;
GIULIA COX; COURTNEY WARE; BEN CHAPMAN;
NEW YORK DAILY NEWS; DR. ANDRE PERRY;
THE HECHINGER REPORT a/k/a HECHINGER
INSTITUTE ON EDUCATION AND THE MEDIA;
LENARD LARRY McKELVEY a/k/a
CHARLAMAGNE THA GOD;
WWPR-FM (105.1 MHZ); iHEARTMEDIA;
CLEAR CHANNEL COMMUNICATIONS, INC.;
NEW YORK STATE SENATOR, KEVIN S. PARKER;
COALITION OF EDUCATIONAL JUSTICE;
ANGEL MARTINEZ2; NATASHA CAPERS;
PHILIP SCOTT; ADVISE MEDIA NETWORK
n/k/a AFRICAN DIASPORA NEWS CHANNEL, and
"JOHN DOE AND JANE DOE # 1-100" said names
being fictitious, it being the intent of Plaintiff to designate
any and all individuals, officers, members, agents, servants,
and/or employees of the aforementioned agencies owing a
duty of care to Plaintiff, individually and jointly and
severally,
                                             Defendants.
-------------------------------------------------------------------------X

         PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
 DEFENDANTS’ HECHINGER INSTITUTE ON EDUCATION AND THE MEDIA AND
   DR. ANDRE PERRY’S MOTION TO DISMISS THE AMENDED COMPLAINT

                                            THE LAW OFFICE OF THOMAS F. LIOTTI, LLC
                                            By: Thomas F. Liotti, Esq.
                                            Attorneys for the Plaintiff
                                            PATRICIA CUMMINGS
                                            600 Old Country Road, Suite 530
                                            Garden City, New York 11530
                                            Phone: (516) 794-4700
                                            Fax: (516) 794-2816
                                            E-mail: Tom@TLiotti.com
          Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 2 of 40




        Plaintiff, Patricia Cummings, (hereinafter “Plaintiff” or “Ms. Cummings”), a private

individual, respectfully submits this Memorandum of Law in Opposition to Defendants’,

Hechinger Institute on Education and the Media, an institute of Teachers College, Columbia

University (the “Hechinger Institute”), and Dr. Andre Perry (“Dr. Perry,” collectively, the

“Hechinger Defendants”) Motion to Dismiss the Plaintiff’s Amended Verified Complaint pursuant

to Federal Rule of Civil Procedure 12 (b)(6).

                                   PRELIMINARY STATEMENT

        The Hechinger Defendants erroneously argue that the Amended Verified Complaint offers

nothing to address the fatal flaws identified in the Court’s Decision and Order (Docket. No. 94,

Decision); however, Defendant’s argument is misguided, as Plaintiff’s Amended Verified

Complaint has sufficiently established a claim for defamation, as Dr. Perry’s statements fail to

offer expressions of non-actionable opinion; they are blatantly false statements. It has been held in

the courts that when readers understand a defamatory meaning, liability cannot be avoided simply

because the publication is alleged to be cast in the form of an opinion, belief, insinuation or even

question. Thus, Defendant Perry’s statements are actionable as defamation, defamation per se,

libel, libel per se, and false light.

        The allegation contained within Plaintiffs’ Amended Verified Complaint that Dr. Perry has

engaged in “offensive racial slurs and hate speech against a Caucasian woman” is not wholly

contrived. The Hechinger Defendants erroneously argue that they cannot be liable to the Plaintiff,

as the references to Plaintiff were “explicitly and exclusively based on the reporting by the New

York Daily News. This is a fallacy. Nonetheless, any claim that the New York Daily News’ articles

are fair and true reports of judicial proceedings, is completely false. There was no official

proceeding taking place at the time it was reported that Plaintiff “singled out black students and



                                                                                                   1
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 3 of 40




made them act like slaves;” told them to “lie on the floor for a lesson on slavery and then stepped

on their backs to show them what slavery felt like,” as described and asserted as “fact.” Plaintiff

was later investigated for a completely different allegation, which was not even remoted close to

what was reported.

       Likewise, the Hechinger Defendants disingenuously claim that Dr. Perry did not offer any

reporting on Plaintiff in particular, but only made passing reference to the “facts” as outlined in

the New York Daily News’ article. This is also false. It is also misleadingly asserts that Dr. Perry’s

column was not largely about Plaintiff. It is further disingenuously asserted that Dr. Perry “simply

used the widely reported and discussed story to provide context for his larger academic discussion

of addressing race in the classroom.” How could the challenged column not have been largely

about Plaintiff, when the widely reported and discussed story, (though false), was clearly all about

Plaintiff. Further, it is clear that the Hechinger Defendants knew or should have known that the

original reporting was not accurate. Plausibility was completely ignored, to wit: if Plaintiff had in

fact walked on student’s backs, would they not have sustained physical injuries? Would she not

have been arrested or charged with child abuse? It should have been obvious that this allegation

was preposterous; however this gross distortion helped Dr. Perry to substantiate his column. As a

result, Plaintiff’s claims must stand.

       The Hechinger Defendants argue that Dr. Perry merely used the previous reporting about

the Plaintiff in a “broader” academic column about addressing race in education. In this regard,

the Hechinger Defendants argue that the intended audience would understand his column to be

“his opinion and an academic rumination on race in the classroom.” It is important to note that

there were no substantiated, accurate facts reported. Moreover, the disingenuous attempt to

characterize the reference to Plaintiff’s actions as opinion by the Hechinger Defendants is derisory.



                                                                                                    2
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 4 of 40




Defendant, Dr. Perry is self-described as a thought-leader in the field of education and a publisher

of a weekly column on an academic blogging platform for the Hechinger Institute at Columbia

University. Credible journalists must be able to distinguish between facts and opinions. A

journalist needs to know how reliable statements are before reporting them as facts. See, Henshall,

Peter and David Ingram, The News Manual: A Professional Resource for Journalists and the Media

(1991). In order to formulate his purported “opinion,” that Plaintiff “singled out black students and

made them act like slaves;” told them to “lie on the floor for a lesson on slavery and then stepped

on their backs to show them what slavery felt like,” Dr. Perry performed no independent

investigation of the “facts” despite the fact that the reported account by Defendant, Dr. Perry

differed dramatically from the actual allegation that was made by just one student and ultimately

unsubstantiated by New York City Department of Education Office of Special Investigations

(OSI). What was erroneously the subject of his column amounted to child abuse and/or

endangerment, yet there was no indication of a substantiated investigation by Dr. Perry before

making the Plaintiff a subject of his column. He is a self-designated thought-leader; referencing

recent events in the media, and it is further admitted that the Defendant Hechinger Report is a news

organization focused on producing in-depth journalism. Thus, the Hechinger Defendants are held

to a higher standard. Those events as reported by Defendant Dr. Perry in the Hechinger Report

were not opinion. The subject article is not an “opinion column about race and academia;” the

Amended Verified Complaint highlights the fact that the claims herein go beyond a classification

of “racial slurs and hate speech.” They furthered a false narrative against Plaintiff, which would

be actionable. At the center of this case is the veracity of a contextual world of facts more broad

than the allegedly defamatory statements. Nonetheless, Plaintiff has properly identified the

statements as allegedly defamatory. Plaintiff alleges that the content of these statements contain



                                                                                                   3
            Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 5 of 40




actionable falsehoods. Thus, Defendants’ arguments fail and their motion should be denied in all

respects.

                                     STATEMENT OF FACTS

        The Hechinger Defendants included the Plaintiff in an article entitled, “Teachers, how does it

feel to be oppressors?” (which was published a mere five (5) days after the Defendants New York

Daily News published its first article on this matter; clearly, referring to the Plaintiff as an oppressor

and attempting to hide behind what they purport herein, to be a “suggestion” that “teachers use

narratives written by slaves in order to teach about slavery from the perspectives of the slaves and

properly educate their students on the horrors of slavery.”

        Plaintiff was a probationary New York City Public School Teacher at The William W. Niles

School - Middle School 118, Community School District 10, in Bronx County, New York. She seeks

damages related inter alia to defamation, defamation per se, slander, slander per se, libel, libel per

se, and false light against Defendants, Perry and the Hechinger Report, as well as the “badge of

infamy,” with which she has forever been branded.

        Plaintiff’s claims arose as a result of what was fallaciously reported concerning an alleged

complaint made by one (1) parent of one (1) student regarding a lesson taught by Plaintiff in her social

studies class on the Middle Passage, wherein she subsequently and unwillingly became the subject of

a scandalously false and defamatory front page pictorial and story in the New York Daily News,

mendaciously accusing her of being a “racist” and “making black students lie face down on the floor

of her class, and asking them: ‘[H]ow does it feel to be a slave?” Thereafter, this fabricated and

erroneous set of purported “facts” was picked up by the media worldwide and transmitted to various

news outlets and appeared online and in media all over the world.

        Plaintiff was featured in several prominent newspapers and televised news programs, as well

as on YouTube, where it was erroneously reported, among other things that she “singled out black


                                                                                                        4
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 6 of 40



students and made them act like slaves;” she is falsely reported to have told them to “lie on the floor

for a lesson on slavery and then stepped on their backs to show them what slavery felt like.” She has

been publically shamed and falsely accused of “child abuse,” labeled as a “racist,” referred to as an

“oppressor,” by many, including politicians and activists, and specifically in various and extensive

media outlets discussing this issue. She has received direct threats of violence and death causing her

to fear for her life. Plaintiff was ultimately exonerated of the original erroneous allegations following

an investigation by the New York City Department of Education’s Office of Special Investigations,

yet has nonetheless been terminated from her employment as New York City Public School Teacher

at The William W. Niles School - Middle School 118.

        The Hechinger Defendants’ arguments are comprised of offensive, imprudent and factually

incorrect statements. What falsely, disparagingly, and libelously described Plaintiff as an oppressor,

was, in actuality, an example of a multi-sensory teacher demonstrating “spatial recognition” to her

students. Multi-sensory teaching is a didactic system that seeks to develop awareness of self in time

and space in order to raise cognition and understanding of the world as is experienced. It takes into

account that different children learn in different ways; conveys information through things like touch

and movement-called tactile and kinesthetic elements, as well as sight and hearing. See, White, Helen

and Christina Evans, Learning to Listen to Learn: Using Multi-Sensory Teaching for Effective

Listening (2005).

        This part of her lesson was described by Plaintiff as a “teachable moment,” meant for the

students to perceive the closeness of the conditions being discussed for clarification purposes; it was

not, in any way, a reenactment. Defendants’ article described as “fact,” a false scenario, wherein it was

erroneously stated that Plaintiff had singled out black students and made them act like slaves;” told

them to “lie on the floor for a lesson on slavery and then stepped on their backs to show them what

slavery felt like.” This fabricated account is contradicted by the reported findings of the of the New

York City Department of Education’s Office of Special Investigations (OSI); wherein Plaintiff was
                                                                                                       5
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 7 of 40



actually being investigated for a false allegation stating she “pushed Student A’s back with her knee

and asked if it hurt.” See, Redacted Copy of Office of Special Investigations Investigative Report (OSI)

dated July 24, 2018, at page 1 “Origin of Complaint”) included herein as Plaintiff’s Exhibit A, to wit:

“‘Student B’ denied that Ms. Cummings used her feet or her knees to push the students closer together

during the demonstration;” “‘Student’ I never observed Ms. Cummings’ knee make contact with

‘Student A’” “‘Student J’ denied that Ms. Cummings made any physical contact with the students to

make contact with them.” See, Plaintiff’s Exhibit A. Moreover, “Students B, D, E, F, I, J and K” noted

that the participating student volunteers did not appear to be in any distress. See, Plaintiff’s Exhibit A.

Most remarkably, “Student J” admitted that “‘Student A’1 was lying and was attempting to get Ms.

Cummings fired or in trouble because ‘Student A’ did not like Ms. Cummings.” See, Plaintiff’s Exhibit

A, at page 5. Moreover, Plaintiff controverts this fallacious allegation in her rebuttal correspondence

addressed to Community Superintendent Maribel Torres-Hulla dated October 5, 2018, annexed hereto

as Exhibit B at page 8.

        “Student A” is alleged to have complained on or about January 11, 2018, and as noted in the

OSI Report, “Student A’s” mother is noted to have complained 6 days later (9 days after the lesson).

Further, it is evident that a complaint was not immediately filed according to the OSI Report. See,

Plaintiff’s Exhibit A. Furthermore, Plaintiff was not removed for investigation by the New York City

Department of Education’s Office of Special Investigations until February 2, 2018. Principal Cox did

a school based investigation, but failed to adhere to Chancellor Regulation A-420 and breached Article

20 of the Contract existing between the New York City Department of Education (NYCDOE) and the

United Federation of Teachers (UFT). A copy of the Plaintiff’s Amended Verified Complaint dated

May 27, 2020, annexed hereto as Exhibit C.



1
  “Student A” was one of four students who voluntarily participated in the classroom demonstration on
the Middle Passage. It was erroneously alleged that Ms. Cummings pushed “Student A’s” back with
her knee and asked if it hurt or caused her discomfort.
                                                                                                         6
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 8 of 40



        The writing by the Hechinger Defendants asserted as fact, grossly false information, which was

completely different from the allegation that was actually being investigated by OSI. The true and

factual allegation involved a false report that the Plaintiff pushed her knee into the back of one student

during her classroom lesson; it was NEVER the complaint that she “singled out black students and

made them act like slaves;” told them to “lie on the floor for a lesson on slavery and then stepped on

their backs to show them what slavery felt like,” as falsely and repeatedly reported. See, Plaintiff’s

Exhibit A at pages 24-25. Notably, the Office of Special Investigations Investigative Report (OSI

Report) dated July 24, 2018, indicates that “[T]he written statements made by ‘Students B, C, D, E, H,

I, J, Q, R, S, T, U, and V’ fail to corroborate that Ms. Cummings pressed her knee into ‘Student A’s’

back or any students’ back.” See, Plaintiff’s Exhibit A. “Therefore, notably, the allegation that Ms.

Cummings used corporal punishment against “Student A” by pushing her knee into her [“Student A’s”]

back during a classroom demonstration was never corroborated and is unsubstantiated.” See,

Plaintiff’s Exhibit A. Nonetheless, the pertinent fact, with respect to these Defendants is that they

described as “fact,” a blatantly false scenario, wherein it was erroneously stated that Plaintiff had

singled out black students and made them act like slaves;” told them to “lie on the floor for a lesson

on slavery and then stepped on their backs to show them what slavery felt like.” THIS NEVER

HAPPENED, NOR WAS THE PLAINTIFF EVER BEING INVESTIAGTED FOR THIS

ACTON AND/OR BEHAVIOR.

                                             ARGUMENT

                                                POINT I

              THE AMENDED COMPLAINT ADDRESSES THE INFIRMITIES
                    IDENTIFIED IN THE DECISION AND ORDER

        Defendants rely upon the argument that the Court previously decided that the Hechinger

Defendants’ statements do not give rise to a cause of action for defamation “as a matter of law.” To

survive a motion to dismiss under Fed. R. Civ. P. 12(b) (6), a complaint (or Amended Verified


                                                                                                        7
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 9 of 40



Complaint, in this case), must plead enough facts to state a claim to relief that is plausible on its face.

In reviewing the Amended Verified Complaint, the Court must accepts all well-pleaded allegations as

true and draw all reasonable inferences in Plaintiff's favor. A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged. However, as in this case, where Plaintiff’s Amended Verified

Compliant has nudged her claims across the line from conceivable to plausible, her Amended Verified

Complaint cannot be dismissed.

       “The purpose of a motion to dismiss for failure to state a claim under Rule 12(b) (6) is to test

the legal sufficiency of a plaintiff’s claim for relief.” See, Amadei v. Nielsen, 348 F. Supp.3d 145,155

(EDNY 2018) (citing, Patane v. Clark, 508F.3d 106, 112 (2d Cir. 2007)). For a 12(b) (6) motion, the

court must “construe the complaint liberally, excepting all factual allegations in the complaint as true,

and drawing all reasonable inference is in the plaintiff’s favor.” See, Palin v. N.Y. Times Co., 933 F.3d

160, 2019 U.S. App. LEXIS 23439, 104 Fed. R. Serv. 3d (Callaghan) 723) (quotations and alteration

omitted); see, also, Amadei, 348 F. Supp. 3d, supra, at 155(“[W]hen reviewing a complaint on a motion

to dismiss for failure to state a claim, the court must accept all true allegations of fact in the complaint

and draw all reasonable inference is in favor of plaintiffs.”). A complaint’s “factual allegations must

be enough to raise a right of relief to above the speculative level… On the assumption that all the

allegations in the complaint are true (even if doubtful in fact”) (quoting, Bell Atl. Corp. v. Twombly,

550 U.S.544, at 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929, 2007 U.S .LEXIS 5901, 75 U.S .L.W. 4337,

2007-1 Trade Cas. (CCH) P75, 709, 68 Fed. R. Serv. 3d (Callaghan) 661, 20 Fla. L. Weekly Fed. S

267, 41 Comm. Reg. (P & F) 567. Once the facts are construed in the light most favorable to the

plaintiff, on order to avoid dismissal, there must be sufficient facts that allege a plausible claim. See,

Ashcroft v. Iqbal, 556 U.S. 662, 678(2009) (“to survive a motion to dismiss [pursuant to Rule 12 (b)

(6)], a complaint must contain sufficient factual matter, excepted as true, to state a claim to relieve that

is plausible on its face.” (Quotations omitted)). Moreover, to survive a motion to dismiss, a plaintiff’s
                                                                                                          8
           Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 10 of 40



facts must give rise to a plausible narrative supporting his/her claim. See, Twombly, supra, 550 U.S. at

570 (Here, in contrast, we do not require heightened fact pleading of specifics, but only enough facts

to state a claim to relieve that is plausible on its face.”) While this “plausibility standard is not akin to

a ‘probability requirement’ at the pleading stage, the standard calls for enough fact to raise a reasonable

expectation that discovery will reveal evidence of the claim.” Id. (quoting, Twombly, supra, 550 U.S.

at 556).

       The law of defamation serves to protect an individual’s right to one’s reputation. See, Gertz v.

Welch, 418 U.S. 313-45 (1974). It has long been recognized that “a person has a legal right to enjoy

his reputation free from false or derogatory characterization by others.” Id. Therefore, a statement that

casts an individual unfavorably in society will constitute an infringement upon that person’s

reputational right and give rise to a cause of action for civil defamation, as it has done here. The legal

question to be resolved by this Court is whether a reasonable basis exists for defamatory interpretation

of the words and statements written by Defendant, Dr. Perry. If the words are “not reasonably

susceptible of a defamatory meaning, they are not actionable, and cannot be made so by a strained and

artificial construction.” See, Golub v. Enquirer/Star Group, 89 N.Y.2d 1074, at 1076, 681 N.E.2d

1282, 659 N.Y.S.2d 836, 1997 N.Y. LEXIS 761, 25 Media L. Rep. 1863; Aronson v. Wiersma, 65

N.Y.2d 592, at 593-594, 483 N.E.2d 1138, 493 N.Y.S.2d 1006, 1985 N.Y. LEXIS 15929, 12 Media L.

Rep. 1150). Thus, the Court must determine “whether the contested statements are reasonably

susceptible of a defamatory connotation,….[and] [i]f, upon any reasonable view of the stated facts,

plaintiff would be entitled to recovery for defamation, the complaint must be deemed to sufficiently

state a cause of action.” See, David v. Boeheim, 24 NY3d 262, 268 [2014] [citations omitted]; See,

Armstrong v. Simon & Schuster, 85 N.Y.2d 373, at 380, 649 N.E.2d 825, 625 N.Y.S.2d 477, 1995 N.Y.

LEXIS 699; Silsdorf v. Levine, 59 NY2d 8, 12 [1983], cert denied, 464 US 831; Mencher v. Chelsey,

297NY 94, 100 [1947]; [court may not determine sole meaning of words, only whether reasonable

basis exists for defamatory interpretation]) (Emphasis added). It is then for a jury to determine
                                                                                                           9
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 11 of 40



“whether that was the sense in which the words were likely to be understood by the ordinary and

average reader.” See, James v. Gannett Co., 40 N.Y.2d 415, at 418, 353 N.E.2d 834, 386 N.Y.S.2d

871, 1976 N.Y. LEXIS 2900, quoting, Mencher v. Chesley, supra, 297 N.Y. 94, at 100, 75 N.E.2d 257,

1947 N.Y. LEXIS 904.

       A key word in this case is “context,” which is defined in Merriam Webster’s dictionary as “the

part of a discourse that surround a word or passage and can throw light on its meeting.” Simply put,

it’s the circumstances that form the background of an event, idea, or statement in such a way as to

enable readers to understand the narrative, i.e. what is being told. The circumstances that formed the

background in Defendants’ narrative is the assertion of facts by the New York Daily News about and

concerning Plaintiff in their “exclusive” story published on February 1, 2018. The article stated and

asserts as fact that Plaintiff “singled out black students and made them act like slaves;” told them to

“lie on the floor for a lesson on slavery and then stepped on their backs to show them what slavery felt

like.” An assertion of this magnitude, in the racially divided social climate we see today, it is no surprise

that this was reported by Defendants. Nonetheless, the Hechinger Defendants’ erroneous theory of

liability is incorrect. By their own admission, counsel asserts in Defendants’ Memorandum of Law,

the Hechinger Defendants gave their audience the “factual” background, i.e. context, so as that his

readers would be informed and knowledgeable. Therefore a “reasonable reader… could have

concluded that [Defendants] were conveying facts about Plaintiff.” See, Whitney Info Network, Inc. v.

Weiss, 2008 WL731024, (E.D.N.Y. March 18, 2008). While Defendants would argue that an assertion

that cannot be proved false cannot be held libelous, (see, Gertz v. Robert Welch, Inc., supra, 418 US at

339–40, 94S. CT. 2997; Buckley v. Littell, 539 F.2d 882, at 883, 1976 U.S. App. LEXIS 8226, 1 Media

L. Rep. 1762), Defendants’ assertions (statements) characterizing the Plaintiff as an “oppressor” can

be proven false.

       Under both Federal and New York Constitutions, only statements that are demonstratively false

are actionable, especially in regards to a matter of public concern. “Because falsity is a necessary
                                                                                                          10
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 12 of 40



element in a defamation claim involving statements of public concern, it follows that only statements

alleging fact can properly be the subject of a defamation action.” See, 600 W. 15th St. Corp. v.

VonGutfeld, 80 NY2d 130,139 (1992). There is no First Amendment privilege; by making this

statement, the Hechinger Defendants are stating and asserting as a fact that Plaintiff laid students on

the floor on their stomachs and stepped on their backs, thus constituting a criminal act under New

York State Penal Law. What Defendants wrote about NEVER happened, nor was she ever charged

with any crime, which he could have easily been verified. Moreover it could easily be interpreted by a

reasonable person with average intelligence that Defendants were, as stating facts about Plaintiff, a

private person. Dr. Perry’s statements were not only demonstratively false, making it actionable, it is

also “reasonably susceptible of a defamatory meaning when it tends to expose a person” to those things,

e.g., “hatred, contempt or aversion, or to induce an evil or unsavory opinion of him in the minds of a

substantial number in the community.” See, Restis v. Am. Coalition Against Nuclear Iran, Inc., 53 F.

Supp. 3d 705, 2014 U.S. Dist. LEXIS 139402 (quotations and alterations omitted).

       In a defamation action, a plaintiff must identify “a plausible defamatory meaning of the

challenged statement or publication. If the statement is susceptible of only one meaning, the court

“must determine, as a matter of law, whether that one meaning is defamatory.” See, Celle v. Filipino

Reporter Enters., 209 F.3d 163, 2000 U.S. App. LEXIS 6785, quoting, Davis v. Ross, 754 F.2d 80,

1985 U.S. App. LEXIS 28944at 82; see also, Aronson, supra, 483 N.E.2d at 1139. Plaintiff provided

the meaning for the Court within the charts listed in the Amended Verified Complaint, and “[T]he

inquiry into whether a statement should be viewed as one of fact or one of opinion must be made from

the perspective of an ordinary reader of the statement.“ See, Mr. Chow of New York v. Ste. Jour Azur

S.A., 759 F.2d 219, 224, (2d. Cir. 1985) U.S. App. LEXIS 30321, 11 Media L. Rep. 1713 [alteration

added]. Curiously, in attempt to conceal his wrongdoing, Defendants do not address or negate use of

the word “oppressor,” but instead attempts to camouflage his libelous words as protected speech, even

though such words, most certainly, do have specific meanings, and when in context of his reporting,
                                                                                                    11
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 13 of 40



they are personal in their invective and designed to expose Plaintiff, a highly educated white teacher,

teaching in a predominantly minority populated school, to public contempt and ridicule and impugn

her character and professional integrity.

       “Generally, it has been held that a dismissal of a claim will be upheld, only if it appears that

the plaintiff can prove no set of facts upon which relief may be granted.” See, Shields v. Citytrust

Bancorp, Inc., 25 F.3d 1124, 1127 (2d Cir. 1994). Such is not the case herein. The Hechinger

Defendants disingenuously argue that multiple statements alleged to be actionable in the Amended

Verified Complaint are non-defamatory on their face. A statement is defamatory “if it tends to expose

the plaintiff to public contempt, ridicule, aversion, or disgrace, or induce an evil opinion of [her] in the

minds of right-thinking persons, and to deprive him of their friendly intercourse in society.” See,

Qureshi v. St. Barnabas Hosp. Ctr., 430 F.Supp.2d 279, 287 (SDNY 2006). Clearly, Plaintiff’s has

demonstrated the defamatory nature of Defendant’s statements. He publically referred to her as an

“oppressor.” This characterization furthered the racist narrative and undoubtedly exposed the Plaintiff

to public contempt, ridicule, aversion, or disgrace, or induce an evil opinion of her in the minds of

right-thinking persons, and to deprive her of her friendly intercourse in society. This is evident in the

demonstrations of hate, ridicule, harassment, and threats of violence which followed. The Amended

Verified Complaint alleges in detail precisely how Defendants directly defamed Plaintiff. Defendants

have failed to offer any specific argument, instead they are simply assuming that this Court will accept

at face value, their assertion that the defamatory slander was merely his opinion.

       The privilege protecting the expression of an opinion is rooted in the preference that ideas be

fully aired. See, Davis v. Boeheim, 24 NY3d 262 at 269 (2014), citing, Steinhilber v. Alphonse, 68

NY2d 283 at 289 (1986), and Gertz v. Robert Welch, Inc., supra, 418 US 323, 339-340 (1974).

Nonetheless, privileged statements of opinion are either accompanied by the facts on which they are

based, or do not imply that they are based on undisclosed facts. See, Gross v. New York Times Co., 82

NY2d 146 at 53-154 (1993). “When a statement of opinion implies that it is based on unstated facts
                                                                                                         12
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 14 of 40



that justify the opinion, the opinion becomes an actionable ‘mixed opinion.’” See, Egiazaryan v.

Zalmayev, 880 F Supp 2d 494, 503 [SD NY 2012], quoting, Steinhilber, supra, 68 NY2d at 289,

“because a reasonable listener or reader would infer that ‘the speaker [or writer] knows certain facts,

unknown to [the] audience, which support [the] opinion and are detrimental to the person [toward]

whom [the communication is directed]’” See, Gross, supra, 82 NY2d at 153-154, quoting, Steinhilber,

68 NY2d at 290, and “if the predicate facts are disclosed, but are false, such that the disparity between

the stated facts and the truth would cause a reader to question the opinion's validity,” the statement

may be actionable as a “defamatory opinion” See, Enigma Software Grp. USA, LLC v. Bleeping

Computer LLC, F Supp 3d , 2016 WL 3773394, [SD NY 2016], citing Silsdorf v. Levine, 59 NY2d 8,

15-16 [1983], cert denied 464 US 831; see also, Parks v. Steinbrenner, 131 AD2d 60, 62-63 [1st Dept.

1987]. Consequently, the Defendants’ assertions of fact “produce a different effect on the reader than

would a report containing the precise truth,” thus making it actionable. See, Karades v. Ackerley Grp.,

Inc., 423 F3d 119 (2d Cir. 2005) (citations omitted).

       An asserted fact may be distinguished from a nonactionable opinion if the statement: (1) has a

precise, readily understood meaning, that is (2) capable of being proven true or false, and (3) where

the full context in which it is asserted or its broader social context and surrounding circumstances

indicate to readers or listeners that it is likely fact, not opinion. See, Davis, supra, 24 NY3d at 271,

citing, Mann v. Abel, 10 NY3d 271 at 276 (2008), and Brian v Richardson, 87 NY2d 46, 51 [1995];

Gross, supra, 82 NY2d at 153; Steinhilber, supra, 68 NY2d at 292. “Where readers/listeners would

understand a defamatory meaning, liability cannot be avoided merely because the publication is alleged

to be cast in the form of an opinion, belief, insinuation or even question. A statement about one’s

attitude is defamatory if it tends to lower him in the esteem of the community.” See, Christopher v.

American News Co., 171 F.2d 275 (7th Cir. 1948).

       “[T]he following factors should be considered in distinguishing fact from opinion: (1) whether

the language used has a precise meaning or whether it is indefinite or ambiguous, (2) whether the
                                                                                                      13
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 15 of 40



statement is capable of objectively being true or false, and (3) the full context of the entire

communication or the broader social context surrounding the communication. Moreover, the Court of

Appeals makes a distinction between a statement of opinion that implies a factual basis that is not

disclosed to the reader and an opinion that is accompanied by a recitation of facts on which it is based.

The former is actionable, the latter is not.” See, Penn Warranty Corp. v. DiGiovanni, 2005 NY Slip

Op 25449 10 Misc3d 998 (2005). Defendant Charlamagne never used words such as “alleged” or

“accused of” in his broadcast; he lead his listeners to believe the recitation of the facts presented to be

accurate.

       It bears mentioning that Under New York law, some statements are considered defamation

(slander) per se if they “(1) charge plaintiff with a serious crime; (2) tend to injure plaintiff in its

business, trade or profession; (3) [communicate that] plaintiff has some loathsome disease; or (4)

impute unchastity. See, Doe v. Doe, No. 16 Civ. 0332 (NSR), 2017 WL 3025885, (SDNY July 14,

2017) (a statement is per se defamatory when it tends to injure another in his or her trade, business, or

profession) (citing Liberman v. Gelstein, 80 NY2d 429, 435 (1992)). Such statements are presumed to

cause injury, so a separate showing of harm is not necessary. Here, the facts as presented by the

Hechinger Defendants further the narrative of Plaintiff of having committed a serious crime; to wit:

walking on the backs of students is akin to child abuse and endangerment and the false labeling of the

Plaintiff as a racist who committed such an atrocity has irreparably injured the Plaintiff in her

profession as a school teacher and otherwise. Most notably, Plaintiff was never accused or

investigated on an allegation of a racist act by the City Department of Education. She was being

investigated on an allegation of corporal punishment that did not involve any of the “facts”

disseminated by the Defendants in their erroneously misleading article.

        The hallmark of a defamation claim is reputational harm. Former United States Supreme Court

Justice Potter Stewart wrote in Rosenblatt v. Baer, 383 U.S. 75 (1966), that the essence of a defamation

claim is the right to protect one’s good name. According to Justice Stewart, this tort “reflects no more
                                                                                                        14
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 16 of 40



than our basic concept of the essential dignity and worth of every human being — a concept at the root

of any decent system of ordered liberty.” Id.

        The Hechinger Defendants mistakenly rely upon New York Times Co. v. Sullivan, 376 U.S.

254 (1964), where the landscape of libel law dramatically changed involving a case where two

paragraphs in an advertisement contained factual errors. For the first time, the Supreme Court ruled

that “libel can claim no talismanic immunity from constitutional limitations,” but must “be measured

by standards that satisfy the First Amendment.” The high court established a rule for defamation cases

that dominates modern-day American libel law. The Court wrote:

                “The constitutional guarantees require, we think, a federal rule that
                prohibits a public official from recovering damages for a defamatory
                falsehood relating to his official conduct unless he proves that the
                statement was made with ‘actual malice’ — that is, with knowledge
                that it was false or with reckless disregard of whether it was false or
                not.” (Emphasis added).

        The Hechinger Defendants erroneously argue the existence of re-publisher’s qualified

privilege, since they reason that a company or concern which simply republishes a work is entitled to

place its reliance upon the research of the original publisher, absent a showing that the re-publisher

had, or should have had, substantial reasons to question the accuracy of the articles or the bona fides

of the reporter, and no such showing was made. The difference between the “actual malice” standard

utilized in cases involving public officials and the “gross irresponsibility” standard utilized in cases

involving private plaintiffs is relevant only in determining the degree of fault that must be established

in order to defeat the re-publisher's qualified privilege. The cases relied upon by the Defendant to

support their argument are distinguishable from the facts of the matter herein. In Duane Reade Inc. v.

Local 338 Retail, Wholesale, Dept. Store Union, UFCW, AFL-CIO, 6 Misc. 3d 790, 791 N.Y.S.2d 288,

2004 N.Y. Misc. LEXIS 2567, 2004 NY Slip Op 24504, 176 L.R.R.M. 2125, a plaintiff corporation

sued defendants, a union and its officers (collectively union), for defamation. Defendants moved to

dismiss the complaint. The corporation argued that the union was responsible for the statements made


                                                                                                      15
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 17 of 40



on a website. The union's defamatory activities were related to a labor dispute. The corporation could

not show that the allegedly defamatory statements were maliciously false. Moreover, the union was

protected by the republication privilege as the non-opinion factual allegations were merely reprints

from credible sources. Furthermore, the statements were true, an absolute defense to defamation.

The union merely published what a newspaper reported and what a legislator said, while making it

clear that the information was only a reprint. Id. This is not the case herein, where Plaintiff has

demonstrated that the alleged defamatory statements were maliciously false, and the purportedly

“factual” allegations were more than mere re-prints.

        Likewise, Lerman v. Chuckleberry Pub., Inc., 521 F. Supp. 228, 1981 U.S. Dist. LEXIS 14084,

32 Fed. R. Serv. 2d (Callaghan) 487, 7 Media L. Rep. 2282, is also distinguishable from the instant

matter. In Lerman, supra, the plaintiff, a novelist, had been granted a preliminary injunction and partial

summary judgment on her invasion of privacy claims against defendants, a publishing company and

distributing company, under N.Y. Civ. Rights Law §§ 50 and 51 for publishing a picture of a nude

woman that incorrectly identified the novelist. The novelist sought to amend her complaint and the

publishing company and novelist each moved for summary judgment. The publication of the nude

photo had also been republished along with the novelist's name subsequent to the granting of the

preliminary injunction. The court denied the publishing company and the distribution company's

motion for summary judgment on the novelist’s right of publicity claims, and granted her summary

judgment. The court found that the novelist had established her name was commercially valuable, and

that she had used her name and likeness for her own self-exploitation. The third element that the

publishing company had used the name for purposes of trade had previously been determined. The

court denied the motion for summary judgment on the libel claim, finding that the novelist was not a

public figure for the limited purpose of promoting, publicizing, and selling sex. It was a fact question

as to whether the re-publication was permitted. Thus, the publishing company was not entitled to

summary judgment.
                                                                                                       16
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 18 of 40



        Notably, as an individual, probationary middle school teacher, with no involvement in

administration or policy, the Plaintiff is not a public official. Nonetheless, even if, assuming arguendo,

the Plaintiff was considered a public official, she has no problem demonstrating that the blatantly false

statement was made with actual malice - knowledge that it was false or with reckless disregard of

whether it was false or not. Even after seeing the OSI conclusion, the Hechinger Defendants promoted

the Plaintiff as a “racist” and an oppressor,” never once retracting the false account that she “singled

out black students and made them act like slaves;” told them to “lie on the floor for a lesson on slavery

and then stepped on their backs to show them what slavery felt like.”

        The Supreme Court clarified the limits of the “actual malice” standard and the difference

between public and private figures in defamation cases in Gertz v. Robert Welch, Inc., 418 U.S. 323,

471 F.2d 801 (1974). The court had to determine what standard to apply for private persons and so-

called limited purpose public figures. Then, the Court had to determine whether Gertz was a private

person or some sort of public figure. The news-media defendant argued that the Times v. Sullivan

standard should apply to any defamation plaintiff as long as the published statements related to a matter

of public importance. The high court disagreed, finding a distinction between public figures and private

persons. The Court noted two differences: (1) public officials and public figures have greater access to

the media in order to counter defamatory statements; and (2) public officials and public figures, to a

certain extent, seek out public acclaim and assume the risk of greater public scrutiny.

        For these reasons, the Gertz Court set up a different standard for private persons:

                “We hold that, so long as they do not impose liability without fault, the
                States may define for themselves the appropriate standard of liability
                for a publisher or broadcaster of defamatory falsehood injurious to a
                private individual.”

        This standard means that a private person does not have to show that a defendant acted with

actual malice in order to prevail in a defamation suit. The private plaintiff usually must show simply

that the defendant was negligent, or at fault. However, the Supreme Court also ruled that private


                                                                                                       17
           Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 19 of 40



defamation plaintiffs could not recover punitive damages unless they showed evidence of actual

malice.

          A defamation plaintiff must usually establish the following elements to recover: (1)

Identification: The plaintiff must show that the publication was “of and concerning” himself or herself;

(2) Publication: The plaintiff must show that the defamatory statements were disseminated to a third

party; (3) Defamatory meaning: The plaintiff must establish that the statements in question were

defamatory. For example, the language must do more than simply annoy a person or hurt a person’s

feelings; (4) Falsity: The statements must be false; truth is a defense to a defamation claim. Generally,

the plaintiff bears the burden of proof of establishing falsity; (5) Statements of fact: The statements in

question must be objectively verifiable as false statements of fact. In other words, the statements must

be provable as false; and (6) Damages: The false and defamatory statements must cause actual injury

or special damages. Clearly, the Plaintiff has successfully demonstrated each of the elements. Further,

in Harris v. City of New York, 186 F.3d 243 (2d Cir. 1999), the Court discussed the high burden of

proof necessary on a motion to dismiss under Fed. R. Civ. P. 12 (b) (6) and held:

                  “Any Rule 12 (b) (6) motion for a dismissal faces a difficult (though
                  not insurmountable) hurdle. (citations and internal quotation marks
                  omitted): On a motion to dismiss under 12 (b)(6), the Court must
                  accept as true the factual allegations in the complaint, and draw all
                  favorable inferences in favor of the plaintiff. The District Court should
                  grant such a motion only if, after viewing plaintiff’s allegations in this
                  favorable light, it appears beyond doubt that the plaintiff can prove no
                  set of facts in support of his claim which would entitle him to relief.”

          It is well settled that courts in this Circuit follow the Supreme Court determination in Conley

v. Gibson, 355 U.S. 41 (1957). In Conley, Court laid down the criteria to be applied when evaluating

motions to dismiss prior to the defendants serving an answer and discovery being conducted. The Court

held that a dismissal should only be granted when “it appears beyond doubt that the plaintiff can prove

no set of facts in support of his claim which would entitle him to relief.” Id.



                                                                                                       18
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 20 of 40



       The Court then referenced Fed. R. Civ. P. 8 (a) (2) to illustrate the liberal system of pleading

in a Federal action and cited the oft advanced rule that the appropriate inquiry on a motion to dismiss

is not whether the plaintiff will ultimately prevail on the merits, but whether the plaintiff is entitled to

offer evidence in support of his claims at the time of trial. “A claimant need only give a statement that

gives the defendant ‘fair notice of what the…claim is and the grounds upon which it rests.” See,

Conley, 355 U.S. 41 (1957), supra. The issue at the motion to dismiss stage of an action is not whether

a plaintiff will ultimately prevail on the merits, but whether or not the plaintiff is entitled to offer

evidence to support the complaint. “Indeed, it may appear on the face of the pleading that a recovery

is very remote and unlikely, but that is not the test.” See, Phelps v. Kapnolas, 308 F.3d 180, 184-185

(2d Cir. 2002).

       The test, as relied upon by this Circuit and the standard on a Rule 12 (b) (6) motion, is for the

Court to merely determine the legal feasibility of the complaint and not to weigh the evidence which

might ultimately be offered in support of the complaint. Moreover, it is well settled that on a motion

to dismiss pursuant to Rule 12 (b) (6), the Court must accept all factual allegations in the complaint

and draw all reasonable inferences in plaintiff’s favor. See, Chambers v. Time Warner, Inc., 282 F.3d

147 (2d Cir. 2002). In Swierkiewicz v. Sorema N.A., 534 U.S. 506 (2002), the Supreme Court set forth:

                  Given the federal rule of simplified standard for pleading, [a] court may
                  dismiss a complaint only if it is clear that no relief could be granted
                  under any set of facts that could be proven consistent with the
                  allegations … Moreover, claims lacking merit may be dealt with
                  through summary judgment under Rule 56.

        In the instant case, the Hechinger Defendants’ motion to dismiss under Rule 12 (b) (6) is based

upon the alleged lack of merit in the Plaintiff’s case; however, that is not the test in this Circuit when

determining the validity of a 12 (b)(6) motion. The Hechinger Defendants have not met this Circuit’s

test on motions of this type, and should; therefore, be denied in all respects.




                                                                                                         19
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 21 of 40



       Third, the Hechinger Defendants argue that if a reasonable observer would find that the

statements constitute reports of a proceeding, then the Plaintiff would be barred from claims against

them. We must remain mindful of the rule that the defamatory effect of the article is to be ascertained

not from the viewpoint of a critic or language expert, but rather from that of a reader of reasonable

intelligence who takes ordinary interest in the articles of a periodical, but does not commonly subject

them to careful scrutiny and analysis. In applying New York law, words that are challenged as

defamatory “must be construed in the context of the entire statement or publication as a whole, tested

against the understanding of the average reader . . . .” See, Aronson v. Wiersma, 65 NY2d 592, (1985)

at 594; see also, Armstrong v. Simon & Schuster, 85 NY2d 373 (1995) at 380; James v. Gannett Co.,

40 NY2d 415 (1976) at 419-420; Ava v. NYP Holdings, Inc., 64 AD3d 407 (2009) at 413. All relevant

factors may be considered in determining whether a word or statement is defamatory. See, Farber v.

Jefferys, 33 Misc 3d 1218[A], 2011 NY Slip Op 51966, [Sup Ct, NY County 2011], affd 103 AD3d

514 [1st Dept. 2013], lv denied 21 NY3d 858, citing, Steinhilber v. Alphonse, 68 NY2d 283, 291-292

[1986], and courts have considerable discretion in deciding whether a statement is defamatory, guided

only by “the words themselves and their purpose, the circumstances surrounding their use, and the

manner, tone and style with which they are used . . . .” See, Steinhilber, supra, 68 NY2d at 291-292.

       While notably, the New York Court of Appeals has repeatedly held that the New York

Constitution provides greater protection than the United States Constitution and, accordingly that the

inquiry under the two constitutional regimes is different, (see, 600 West 115th Street Corp. v. Von

Gutfeld, 80 N.Y.2d at 136 & 138, 589 N.Y.S.2d at 827 & 829, 603 N.E.2d at 932 & 934 (1992);

Immuno AG v. J. Moor-Jankowski, 77 N.Y.2d at 248-49, 566 N.Y.S.2d at 913-14, 567 N.E.2d at 1277-

78 (1991)), the thrust of the dispositive inquiry under both New York and Constitutional law is

“whether a reasonable [reader] could have concluded that [the publications were] conveying facts

about the plaintiff.” See, Gross v. New York Times Co., 82 N.Y.2d at 153, 603 N.Y.S.2d at 817, 623

N.E.2d at 1167 (1993); 600 West 115th Street, supra, at 829, 603 N.E.2d at 934 (“Under either Federal
                                                                                                    20
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 22 of 40



or State law, the dispositive question is whether a reasonable listener….could have concluded that

[defendant] was conveying facts about the plaintiff”). See, Freeze Right Refrigeration & Air

Conditioning Services, Inc. v. City of New York, 101 AD2d 175, 182. Clearly a reasonable viewer in

this instance would believe that the statements were conveying facts about the Plaintiff [this is

evidenced by the vicious attacks and public outcry for social justice that followed], and would believe

that the statements constituted reports of a proceeding, which they did not. There never was a reporting

of any truth, to wit: there was NEVER any proceedings investigating the Plaintiff for “singling out

black students and making them act like slaves;” or telling them to “lie on the floor for a lesson on

slavery and then stepping on their backs to show them what slavery felt like.” THIS ERRONEOUS

ACCUSATION WAS NEVER THE SUBJECT OF ANY INQUIRY BY THE DEPARTMENT OF

EDUCATION OR OTHERWISE. It was entirely INACCURATE. It was completely ignored that

Plaintiff was never accused or investigated of “racist acts” by OSI. She was investigated by the DOE

for an allegation of corporal punishment, which was unsubstantiated. Defendants evidently preferred

readers believe the false narrative of a “slavery controversy” that they themselves promoted.

The Defendants DID NOT Fairly and Accurately Report on These Proceedings

       Plaintiff does allege that the articles present inaccurate summaries of the allegation against her.

The Hechinger Defendants attempt to distract this Court with an analysis of truth or falsity of the

underlying allegations; however, they concede that the ultimate question is whether the articles truly

and fairly report the allegations, and it this case, they clearly did not. The glaring distinctions in the

allegations are clear and disqualify this report from any protections.

       It is important to also note that the student that was interviewed by the Defendant, Ben

Chapman, and who allegedly reported that the Plaintiff “singled out black students and made them act

like slaves;” told them to “lie on the floor for a lesson on slavery and then stepped on their backs to

show them what slavery felt like.” was absent on the day of the lesson in question and in no way could



                                                                                                       21
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 23 of 40



have possibly witnessed the lesson. Absolutely no fact checking was done in disseminating these

erroneous assertions of fact to the public.

       As stated supra, the Hechinger Defendants argue that they merely re-published what had been

previously published by the Defendant New York Daily News and Ben Chapman. As such, the

Defendants improvidently reply upon Karaduman v. Newsday, (51 NY2d 531, 539 (1980), holding

that the re-publication of statements is only actionable if the Defendant re-publisher acted in a “grossly

irresponsible” manner in relation to the republication. Id. Defendants disingenuously argue that

Plaintiff’s complaint does not point to any fact known by Dr. Perry or Hechinger Report that would

have caused them to doubt the accuracy of the story; however, they knew at the very least that some

allegation remained under investigation with the New York City Department of Education. Plaintiff

has sufficiently plead facts to plausibly demonstrate that the Hechinger Defendants knew or should

have known that the New York Daily News’ story was inaccurate.

       Notably, “(a) wide variety of factors may enter into a determination of whether the grossly

irresponsible standard has been met, such as whether sound joumalistic practices were followed in

preparing the defamatory article, whether normal procedures were followed, and whether an editor

reviewed the copy, whether there was any reason to doubt the accuracy of the source relied upon so as

to produce a duty to make further inquiry to verify the information, for example, by checking secondary

sources, and whether the truth was easily accessible.” See, Hawks v. Record Printing and Pub. Co.,

Inc., 109 AD2d 972, 975) (citations omitted). The facts of this matter clearly demonstrate that the

Hechinger Defendants had or should have had substantial reasons to question the accuracy of the

articles or the bona fides of [the] reporter, and thus the Defendants acted in a grossly irresponsible

manner. See, Karaduman, supra and Jewell v. NYP Holdings, Inc., 23 F. Supp.2d 348, 371 (SDNY

1998). There were substantial reasons to question the accuracy of the material. Accordingly, and

“(s)ince a wide variety of factors enter into a determination of whether the grossly irresponsible

standard has been met, the issue of Defendants’ conduct in this case should be resolved by a jury.” See,
                                                                                                       22
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 24 of 40



Brien v. Troy Pub. Co., Inc., 121 AD2d 794 (1986), at 795; Morsette v. Final Call, 278 AD2d 81

(2000), at 82. Thus, dismissal of the Plaintiff’s complaint would be improper. Similarly, triable issues

of fact exist as to the claimed substantial truthfulness of the article.

        Plaintiff has plead and proven that the Hechinger Defendants’ comments addressing the

Plaintiff were made with “gross irresponsibility.” The parties dispute whether the statements at issue

are “arguably within the sphere of legitimate public concern,” and thus whether the “gross

irresponsibility” standard applies. However, the Court need not reach the issue because even if gross

irresponsibility is the requisite level of fault, the Plaintiff satisfies that standard. The Amended Verified

Complaint sufficiently alleges that the Hechinger Defendants “knowingly” and intentionally made

false statements. On a motion to dismiss, the Court accepts this assertion as true, considering the

additional facts pleaded by Plaintiff and the glaring fact that the accusation was not even plausible.

See, Pollnow v. Poughkeepsie Newspapers, Inc., 107 A.D.2d 10, 18, 486 N.Y.S.2d 11 (2d Dep't 1985)

(plaintiff satisfied the “minimum requirements for stating a cause of action” by alleging that “defendant

acted negligently, maliciously and with a reckless disregard for the truth”), aff'd, 67 N.Y.2d 778, 492

N.E.2d 125, 501 N.Y.S.2d 17 (1986).

        Intentional lies not only satisfy, but surpass, the culpability of “gross irresponsibility,” which

signifies “something more than . . . negligence.” See, Mott v. Anheuser-Busch, Inc., 910 F. Supp. 868,

875 (N.D.N.Y. 1994), aff'd, 112 F.3d 504 (2d Cir. 1996); see also, Mitre Sports Int'l Ltd. v. Home Box

Office, Inc., 22 F. Supp. 3d 240, 255 (S.D.N.Y. 2014) (regarding knowing falsities as a level of fault

“[b]eyond gross irresponsibility”); Lopez v. Univision Commc'ns, Inc., 45 F. Supp. 2d 348, 362

(S.D.N.Y. 1999) (observing that at least one court has equated gross irresponsibility with “gross

negligence”). Accordingly, the Amended Verified Complaint sufficiently alleges that the Hechinger

Defendants acted with the requisite level of fault and it cannot be dismissed on this basis.




                                                                                                          23
          Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 25 of 40




The Statements Describing the Plaintiff and Her Lesson are NOT Opinions

         The privilege protecting the expression of an opinion is rooted in the preference that ideas be

fully aired. See, Davis v. Boeheim, 24 NY3d 262 at 269 (2014), citing, Steinhilber v. Alphonse, 68

NY2d 283 at 289 (1986), and Gertz v. Robert Welch, Inc., supra, 418 US 323, 339-340 (1974).

Nonetheless, privileged statements of opinion are either accompanied by the facts on which they are

based, or do not imply that they are based on undisclosed facts. See, Gross v. New York Times Co., 82

NY2d 146 at 53-154 (1993). “When a statement of opinion implies that it is based on unstated facts

that justify the opinion, the opinion becomes an actionable ‘mixed opinion.’” See, Egiazaryan v.

Zalmayev, 880 F Supp 2d 494, 503 [SD NY 2012], quoting, Steinhilber, supra, 68 NY2d at 289,

“because a reasonable listener or reader would infer that ‘the speaker [or writer] knows certain facts,

unknown to [the] audience, which support [the] opinion and are detrimental to the person [toward]

whom [the communication is directed]’” See, Gross, supra, 82 NY2d at 153-154, quoting, Steinhilber,

68 NY2d at 290, and “if the predicate facts are disclosed, but are false, such that the disparity between

the stated facts and the truth would cause a reader to question the opinion's validity,” the statement

may be actionable as a “defamatory opinion” See, Enigma Software Grp. USA, LLC v. Bleeping

Computer LLC, F Supp 3d , 2016 WL 3773394, [SD NY 2016], citing Silsdorf v. Levine, 59 NY2d 8,

15-16 [1983], cert denied 464 US 831; see also, Parks v. Steinbrenner, 131 AD2d 60, 62-63 [1st Dept.

1987].

         An asserted fact may be distinguished from a nonactionable opinion if the statement: (1) has a

precise, readily understood meaning, that is (2) capable of being proven true or false, and (3) where

the full context in which it is asserted or its broader social context and surrounding circumstances

indicate to readers or listeners that it is likely fact, not opinion. See, Davis, supra, 24 NY3d at 271,

citing, Mann v. Abel, 10 NY3d 271 at 276 (2008), and Brian v Richardson, 87 NY2d 46, 51 [1995];

Gross, supra, 82 NY2d at 153; Steinhilber, supra, 68 NY2d at 292. “Where readers would understand

a defamatory meaning, liability cannot be avoided merely because the publication is alleged to be cast
                                                                                                      24
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 26 of 40



in the form of an opinion, belief, insinuation or even question. A statement about one’s attitude is

defamatory if it tends to lower him in the esteem of the community.” See, Christopher v. American

News Co., 171 F.2d 275 (7th Cir. 1948).

        “[T]he following factors should be considered in distinguishing fact from opinion: (1) whether

the language used has a precise meaning or whether it is indefinite or ambiguous, (2) whether the

statement is capable of objectively being true or false, and (3) the full context of the entire

communication or the broader social context surrounding the communication. Moreover, the Court of

Appeals makes a distinction between a statement of opinion that implies a factual basis that is not

disclosed to the reader and an opinion that is accompanied by a recitation of facts on which it is based.

The former is actionable, the latter is not.” See, Penn Warranty Corp. v. DiGiovanni, 2005 NY Slip

Op 25449 10 Misc3d 998 (2005). The Hechinger Defendants never used words such as “alleged” or

“accused of” when reporting; they lead the readers to believe the recitation of the facts presented to be

accurate.

        It bears mentioning that Under New York law, some statements are considered defamation

(libel) per se if they “(1) charge plaintiff with a serious crime; (2) tend to injure plaintiff in its business,

trade or profession; (3) [communicate that] plaintiff has some loathsome disease; or (4) impute

unchastity. See, Doe v. Doe, No. 16 Civ. 0332 (NSR), 2017 WL 3025885, (SDNY July 14, 2017) (a

statement is per se defamatory when it tends to injure another in his or her trade, business, or

profession) (citing Liberman v. Gelstein, 80 NY2d 429, 435 (1992)). Such statements are presumed to

cause injury, so a separate showing of harm is not necessary. Here, the facts as presented by the

Defendants accuse the Plaintiff of having committed a serious crime; walking on the backs of students

is akin to child abuse and endangerment and the false labeling of the Plaintiff as a racist oppressor,

who committed such an atrocity has irreparably injured the Plaintiff in her profession as a school

teacher and otherwise. Plaintiff was never accused or investigated on an allegation of a racist act by

the City Department of Education. She was investigated on an allegation of corporal punishment.
                                                                                                             25
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 27 of 40



       In this regard, any quotes from the OSI Report, which was finalized in July, 5 months after the

Defendants published the article, have related to the corporal punishment allegation, NOT what had

been mendaciously reported - that she “singled out black students and made them act like slaves;” told

them to “lie on the floor for a lesson on slavery and then stepped on their backs to show them what

slavery felt like.” This is an indication that the Hechinger Defendants inappropriately grouped Plaintiff

with other educators who had been accused of racist acts. Plaintiff was never accused or investigated

on an allegation of a racist act by the City Department of Education. She was investigated on an

allegation of corporal punishment. Moreover, it is clear that the Court in this matter could not find that

the context of the complained-of statements was such that a reasonable reader would have concluded

that he or she was reading opinions, not facts about Plaintiff. Thus, the statements describing Plaintiff’s

lesson as “racist” are actionable.

       The challenged statements are to be read in the context of the publication as a whole. See, Kelly

v. Schmidberger, 806 F.2d 44, 46 (2d Cir. 1986). See, Exhibit D. A statement is defamatory “if it tends

to expose the plaintiff to public contempt, ridicule, aversion, or disgrace, or induce an evil opinion of

[him] in the minds of right-thinking persons, and to deprive him of their friendly intercourse in

society.” See, Qureshi v. St. Barnabas Hosp. Ctr., 430 F.Supp.2d 279, 287 (SDNY 2006). Clearly,

Plaintiff’s has demonstrated the defamatory nature of Defendant’s statements. These statements

undoubtedly exposed Plaintiff to public contempt, ridicule, aversion, or disgrace, or induce an evil

opinion of her in the minds of right-thinking persons, and to deprive her of her friendly intercourse in

society. This is evident in the demonstrations of hate, ridicule, harassment, and threats of violence

which followed.

        Contrary to Silverman v. Daily News, LP, 129 AD3d 1054 (2nd Dept. 2015), Defendants

disclosed erroneous facts. There were no allegations from parents, students, or staff that Plaintiff

“singled out black students and made them act like slaves;” told them to “lie on the floor for a lesson

on slavery and then stepped on their backs to show them what slavery felt like.” Likewise, Plaintiff
                                                                                                        26
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 28 of 40



contests that she ever admitted “having misbehaving students sit in the front of the room to demonstrate

the conditions on slave ships, or that a parent reported that she ‘pushed her knee’ into students’ (plural)

backs and asked if students (plural) felt pain.” See, Plaintiff’s Exhibit B at paragraph 53. How can the

Defendant argue that there was nothing in the statements, which disparage the Plaintiff’s professional

skills or competence or attributes wrongdoing to her? The entirety of the column was a criticism of her

skills and competence and falsely accused her of the equivalent of child abuse and/or child

endangerment, to wit:

       “A teacher [Patricia Cummings] in a majority-minority school in the Bronx, NY instructed

        three black children in her seventh grade class to lie on the floor during a lesson on slavery.”

        See, Defendant’s Exhibit A, at page 1.

       “This was not the first time that Patricia Cummings, who is white, ‘taught’ this module on the

        Middle Passage…” See, Defendant’s Exhibit A, at page 1.

       “Cummings’ slavery lesson wasn’t only cruel…” See, Defendant’s Exhibit A, at page 2.

       “Many compliant students who sit quietly accepting demeaning lessons like the ones

        administered by Cummings…” See, Defendant’s Exhibit A, at page 2.

       “There are white teachers like Cummings who have not reckoned with what it means to

        oppress….” See, Defendant’s Exhibit A, at page 3.

       “Cummings has since been reassigned away from children. The New York City education

        department should throw her out of the district, with assistance from the union.” See,

        Defendant’s Exhibit A, at page 3.

       “While most teachers probably won’t see themselves in either Black or Cummings…” See,

        Defendant’s Exhibit A, at page 6.

        They are not merely observations; it is clear that the Court in this matter could not find that the

context of the complained-of statements was such that a reasonable reader would have concluded that


                                                                                                        27
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 29 of 40



he or she was reading opinions, not facts about the Plaintiff. To describe these comments as merely

setting forth pedagogical preferences and teaching protocols is entirely furtive and disingenuous; as is

claiming that they are “merely offensive or unpleasant.” They clearly negatively reflect on Plaintiff’s

reputation and professional integrity as a school teacher. Unquestionably, these statements attribute

odiously loathsome and despicably offensive characterizations of and about Plaintiff. See, Chau v.

Lewis, 771 F.3d at 127 (2014). There is no need to render any interpretation of the challenged

comments.

        Defendants’ reliance on Gertz, (418 U.S. 323, 471 F.2d 801 (1974)), in this instance is

misplaced. The challenged statements were clearly not opinion, entitling the Hechinger Defendants to

Constitutional protection. While it is argued that expressions of opinion receive absolute constitutional

protection under Gertz, determining whether a given statement expresses fact or opinion may be

difficult. The question must be answered on the basis of what the average person hearing or reading

the communication would take it to mean. See, Rinaldi v. Holt, Rinehart & Winston, supra, at p 381;

Mr. Chow of N. Y. v Ste. Jour Azur S.A., 759 F.2d 219, 227-228). There is no definitive test or set of

criteria. See, Mr. Chow of N. Y. v. Ste. Jour Azur S.A., supra, at pp 225-226. The essential task is to

decide whether the words complained of, considered in the context of the entire communication and

of the circumstances in which they were spoken or written, may be reasonably understood as implying

the assertion of undisclosed facts justifying the opinion. See, Restatement [Second] of Torts § 566

comment c.

        While the Supreme Court in Gertz, supra, did not focus on the distinction between fact and

opinion, the court, in Letter Carriers v. Austin, (418 U.S. 264 (1974)), decided on the same day as

Gertz, supra, provides some precedent. The court considered both the context of the entire

communication and the type of “intemperate, abusive, or insulting language.” (Id., at p 283). In Letter

Carriers, supra, it concluded that no reader of the newsletter would have understood the union “to be

charging the appellees with committing the criminal offense of treason.” Id., at pp 285, 286; see also,
                                                                                                      28
           Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 30 of 40



Greenbelt Pub. Assn. v. Bresler, 398 U.S. 6 (1970). The Courts have taken great pains to avoid any

attempt to reduce the problem of distinguishing fact from opinion to a rigid set of criteria which can

be universally applied. The infinite variety of meanings conveyed by words; depending on the words

themselves and their purpose, the circumstances surrounding their use, and the manner, tone and style

with which they are used, rules out a formulistic approach. A court must have the flexibility to consider

the relevant factors and to accord each the degree of importance which the specific circumstances

warrant.

        Nonetheless, Judge Starr's plurality opinion in Ollman v. Evans, 750 F.2d 970 (1984), sets out

four factors which should generally be considered in differentiating between fact and opinion. The four

factors are: (1) an assessment of whether the specific language in issue has a precise meaning which is

readily understood or whether it is indefinite and ambiguous; (2) a determination of whether the

statement is capable of being objectively characterized as true or false; (3) an examination of the full

context of the communication in which the statement appears; and (4) a consideration of the broader

social context or setting surrounding the communication including the existence of any applicable

customs or conventions which might “signal to readers or listeners that what is being read or heard is

likely to be opinion, not fact.” See, Ollman v. Evans, 750 F.2d 970 (1984) at p 983.

        Consideration of the circumstances and of the broader social context (i.e., the factual

background leading to segment) confirms the conclusion that the broadcast would be taken literally by

the ordinary person. An analysis of the statements made about the Plaintiff in the light of the third and

fourth Ollman factors (the full verbal context of the statement and its broader social context), compels

the conclusion that the statement would not be taken as pure opinion. Further, to be sure, in another

context, the statements made by the Defendant will be viewed as a factual assertion, if considered

under the first and second Ollman factors: whether the statements are sufficiently specific to convey

“a precise core of meaning for which a consensus of understanding exists,” (see, Ollman v. Evans,

supra, at p 979), and whether it is “capable of being objectively characterized as true or false.” See,
                                                                                                      29
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 31 of 40



Ollman v. Evans, supra, at p 979. Here, the inescapable conclusion from the verbal context of the entire

message and all of the circumstances under which it was delivered is that the statement would be

understood by the ordinary listener for what it is: a defamatory factual assertion, wherein the Hechinger

Defendants were falsely asserting as “fact” that Plaintiff “singled out black students and made them

act like slaves;” told them to “lie on the floor for a lesson on slavery and then stepped on their backs

to show them what slavery felt like.” Thus, there is no protection can be afforded.

Characterization of Someone as a “Racist” or an “Oppressor” is NOT Protected Opinion

        Many courts in other jurisdictions that have faced the issue of defamation claims based on

accusations of bigotry or racism have held the statements to be nonactionable statements of opinion.

See, e.g., Stevens v. Tillman, 855 F.2d 394, 403 (7th Cir. 1988) (holding that neither general statements

charging a person with being racist, unfair, unjust, nor references to general discriminatory treatment,

without more, constitute provably false assertions of fact); however, claiming that a person made a

particular statement would be a factual assertion, and might well be libelous if false and defamatory

(i.e., if the statement, if made, would reflect badly on the person). In this instance, there were not mere

references to general discriminatory treatment. Thus, in this instance, there was a “factual” assertion

that that Plaintiff “singled out black students in her class and made them act like slaves;” told them to

“lie on the floor for a lesson on slavery and then stepped on their backs to show them what slavery felt

like.” This false and defamatory statement reflected badly on Plaintiff and in conjunction with the

implication of those accusations of bigotry and racism, would remove any purported protection and

render those statements actionable.

The Nature of Term “Racist” Does Not Render it Protected Opinion

       The Hechinger Defendants attempt to support their position on their prior motion, referenced

herein by siting various cases where the term “racist” or the like was used; however, these are clearly

distinguishable from this case, as it should be noted that some of these cases involved public figures.

The Hechinger Defendants disingenuously argue that speech is not actionable so long as it is a
                                                                                                        30
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 32 of 40



protected opinion. Remarkably, the statements falsely permitted Dr. Perry’s readers to believe that

Plaintiff was being accused of “singling out black students and making them act like slaves;” telling

them to “lie on the floor for a lesson on slavery and then stepping on their backs to show them what

slavery felt like.” Moreover, in distinguishing Silverman v. Daily News, LP, 129 AD3d 1054 (2nd Dept.

2015), it is clear that the Court in this matter could not find that the context of the complained-of

statements was such that a reasonable listener would have concluded that he or she was hearing

opinions, not facts about Plaintiff. Thus, the statements describing Plaintiff’s lesson and the Plaintiff

herself as “racist” are actionable.

Descriptions of the Plaintiff as a “Racist” and “Oppressor” are Actionable

        The Hechinger Defendants disingenuously allege that such statements could not be understood

as assertions of objective fact. Further, as the Defendants argue, in order to constitute actionable

defamation, a challenged statement must be provably false. See, Buckley v. Littell, 539 F2d 882, 894

(2d Cir. 1976). Arguing that the descriptions of the Plaintiff as a “racist” and an “oppressor” cannot be

proven false is misguided. In this instance, the very alleged incident that prompted these offensive

descriptions was false. It never happened. The Plaintiff NEVER singled out black students and made

them act like slaves;” told them to “lie on the floor for a lesson on slavery and then stepped on their

backs to show them what slavery felt like.” Therefore, these descriptions of Plaintiff are similarly false.

The cases cited by the Hechinger Defendants are distinguishable from the instant matter; none of the

cases demonstrate a scenario, where those terms were unequivocally proven to be related to a false

event. Thus, again, in this instance, the assertion that that the Plaintiff “singled out black students in

her class and made them act like slaves;” told them to “lie on the floor for a lesson on slavery and then

stepped on their backs to show them what slavery felt like” was false and not the subject of the OSI

investigation, for which she was otherwise exonerated. See, Plaintiff’s Exhibit A.

       While Courts are understandably reluctant to reopen a ruling once made, (see, Lillbask ex rel.

Mauclaire v. Conn. Dept. of Educ., 397 F.3d 77, 94 (2d Cir. 2005)), the Court’s possess a discretionary
                                                                                                        31
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 33 of 40



power, which does not preclude a court from reconsidering its prior opinion in light of the need to

correct clear error or prevent manifest injustice. See, Scottish Air Inter. v. British Caledonian Group,

PLC, 152 F.R.D. 18, 24-25 (S.D.N.Y. 1993) (citation omitted).

       It is a practice of courts generally not to reconsider that which has already been decided, but

there is not a legally binding limitation on the court's authority to reconsider such matters. Notably, a

court in this Circuit has found that the law of the case doctrine did not control where an amended

complaint, contained “more detailed claims” than the original complaint. See, Bellezza v. Holland, No.

09-CV-8434 (RWS), 2011 U.S. Dist. LEXIS 76030, at *6 (S.D.N.Y. July 11, 2011).

        Based on the foregoing, Plaintiff has sufficiently demonstrated that the Amended Verified

Complaint addressed the infirmities identified in the Court’s prior Decision and Order, and there is a

sufficient basis to deny the Hechinger Defendants’ request to dismiss the Amended Verified

Complaint.

                                               POINT II

                A REASONABLE JURY COULD FIND THAT THE PLAINTIFF
                       WAS PORTRAYED IN A “FALSE LIGHT”

        There has been serious concern that, by sidestepping the safeguards which restrain the reach

of traditional public defamation litigation, a “false light” approach could compromise the

Constitutional guarantee of Freedom of the Press. See, Prosser, Torts [4th ed], p 813; Restatement,

Torts 2d, § 652E, Comment d, particularly p 399; Wade, Defamation and the Right of Privacy, 15

Vand L Rev 1093, 1121). Responsively, the Restatement, which in 1933 suggested that to impose

liability under the false light rubric a publication need but be “offensive to persons of ordinary

sensibilities” (see, Restatement, Torts, § 867, Comment d), by 1976 had raised the threshold to a

“highly” offensive level (see, Restatement, Torts 2d, § 652E, Comment c). Even assuming, that such

an action is not cognizable in this State, by all means, this case measures up to this kind of criterion.




                                                                                                        32
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 34 of 40



        While New York does not have a common law tort protecting privacy against publicity that

unreasonably places a person in a “false light,” (see, Howell v. New York Post, 81 N.Y.2d 115, 596

N.Y.S.2d 350, 354, 612 N.E.2d 699 (N.Y. 1993), New York Courts construe the language of N.Y. Civ.

Rights Law § 51 broadly enough to encompass false light claims. Claims under N.Y. Civ. Rights Law

§ 51 based on a fictitious or falsified report, which would otherwise be privileged, are actionable, with

proof of knowledge of falsity or reckless disregard of the truth. Where falsity is the gravamen of a §51

claim, U.S. Const. Amend. guarantees permit imposition of liability where actual malice is shown. In

examining the false light tort, it is notable to consider section 652E of the Restatement (2d) of Torts

that provides:

                 “One who gives publicity to a matter concerning another that places the
                 other before the public in a false light is subject to liability to the other
                 for invasion of his privacy, if

                    (a) the false light in which the other was placed would be highly
                        offensive to a reasonable person, and

                   (a) the actor had knowledge of or acted in reckless disregard as to
                       the falsity of the publicized matter and the false light in which
                       the other would be placed.”

        Hence, if a false light claim under the Restatement rubric is recognized in New York, Plaintiff

has more than stated a claim under it.

        In Cantrell v. Forest City Publishing Co., 419 U.S. 245, 248, 42 L. Ed. 2d 419, 95 S. Ct. 465

(1974), the Court addressed a false light claim in which it was conceded that an offending newspaper

article contained a number of false statements and inaccuracies. It stated that the subject article

contained “‘calculated falsehoods,’ and the jury was plainly justified in finding that [a news reporter]

had portrayed the Cantrells in a false light through knowing or reckless untruth.” Id. at 253 (emphasis

added). Gertz v. Robert Welch, Inc., 418 U.S. 323, 347, 41 L. Ed. 2d 789, 94 S. Ct. 2997 (1974), raised

without deciding, whether in subsequent cases an actual malice or a negligence standard should be

applied in a false light action commenced by a private individual against a media defendant. As in


                                                                                                      33
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 35 of 40



Cantrell, supra, the jury here found that the more stringent actual malice standard had been satisfied.

As demonstrated herein, there is evidence on which a reasonable jury could find that the broadcast

contained knowingly false and reckless statements, portraying the Plaintiff in a false light.

        Regardless of the particular fault standard to be applied, it is clear that when publishing or

broadcasting a newsworthy matter of public interest, a media defendant may be held liable for the tort

of false light invasion of a person’s privacy with proof of falsity and some level of fault. Cf.

Philadelphia Newspapers, Inc. v. Hepps, 475 U.S. 767, 54 U.S.L.W. 4373, 89 L. Ed. 2d 783, 106 S.

Ct. 1558 (1986). Accordingly, Plaintiff’s false light claim should be considered by this Court under

these extreme circumstances.

                                              POINT III

 THE COURT DID NOT PROPERLY DIMISS THE PLAINTIFF’S NEGLIGENCE AND
EMOTIONAL DISTRESS CLAIMS, HOWEVER THESE CLAIMS WERE NOT INCLUDED
      IN THE PLAINTIFF’S AMENDED VERIFIED COMPLAINT AGAINST
                          THESE DEFENDANTS

        Plaintiff maintains that the Court did not properly dismiss Plaintiff’s claims for negligence and

emotional distress against the Hechinger Defendants; nonetheless, Plaintiff did not re-plead those

causes of action in its Amended Verified Complaint. Despite this fact, the Hechinger Defendants cite

to Anyanwu v. Columbia Broadcasting Sys., 887 F. Supp. 690, 1995 U.S. Dist. LEXIS 8156, 24 Media

L. Rep. 1021, wherein defendants journalists and broadcaster filed a motion to dismiss plaintiff

businessperson’s complaint sounding in defamation for failure to state a claim for which relief could

be granted under Fed. R. Civ. P. 12(b) (6). The plaintiff businessperson contended that defendants

journalists and broadcaster defamed him and others similarly situated when they reported to the effect

that all businesspeople of plaintiff's nationality were fraudulent and deceitful. Holding that the

complaint failed because it did not allege that the statements were “of and concerning" plaintiff or any

individual in his class, the court granted the motion. The court held that in an action for defamation,

plaintiff must advance colorable claims of having been identified and described by defamatory


                                                                                                      34
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 36 of 40



comment. The court held that it must consider whether those who know the plaintiff, upon reading the

statements, would know that he was the target of the allegedly libelous statement. The court also

dismissed plaintiff's other tort claims that were based on the same speech, to prevent an end run around

the stricter burden of proof of libel. This case is distinguishable from the facts herein.

The Plaintiff’s Claims for Negligence and Emotional Distress are NOT Duplicative

        With respect to the argument that a separate tort for infliction of emotional distress could not

be sustained where the underlying conduct overlapped with other torts, it has been noted in certain

dicta from the New York Court of Appeals that “questioning whether the doctrine of liability for

intentional infliction of extreme emotional distress should be applicable where the conduct complained

of falls well within the ambit of other traditional tort liability.” See, Fischer v. Maloney, 43 N.Y.2d

553, 558, 402 N.Y.S.2d 991, 993, 373 N.E.2d 1215, 1217 (1978). It has been concluded that, even if

New York law does not permit entirely overlapping torts, the negligence and intentional infliction of

emotional distress claims in this case contained elements that did not entirely overlap the claims of

defamation. In particular it is noted that, if a jury believes that the Hechinger Defendants acted with

reckless intent a jury could believe that there were additional elements of negligence and intentional

infliction of emotional distress which do not necessarily inhere in a charge of defamation.

        To falsely accuse the Plaintiff of “singling out black students and making them act like slaves;”

telling them to “lie on the floor for a lesson on slavery and then stepping on their backs to show them

what slavery felt like,” without checking the facts and continuing to characterize her under that

narrative, even after confronted with the falsity, subjecting her to public admonishment, ridicule, and

harassment is extreme and outrageous. The Hechinger Defendants did not merely “publish articles

about Plaintiff’s conduct based on firsthand account of students, reports from the Department of

Education, and Plaintiff’s own judicial findings.” They furthered a false narrative, purporting it to be

undisputed fact.



                                                                                                      35
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 37 of 40



        The Defendant argues that it is nearly impossible in New York for a Plaintiff to state a viable

claim for intentional infliction of emotional distress, predicating liability on the basis of extreme and

outrageous conduct. Nonetheless, under New York law, the four elements required to state a claim for

intentional infliction of emotional distress are: (i) extreme and outrageous conduct; (ii) intent to cause,

or disregard of substantial probability of causing, severe emotional distress; (iii) a causal connection

between the conduct and the injury; and (iv) severe emotional distress. See, Howell v. New York Post

Co., 81 N.Y.2d 115, 121 (1993). In this case the Plaintiff has established the elements necessary to

sustain a claim of intentional infliction of emotional distress, specifically the outrageous conduct and

the Defendant’s intent to cause emotion distress. Outrageous conduct is defined to be “so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community.” See, Murphy v. American Home Prods. Corp., 58 N.Y.2d 293,

303, 461 N.Y.S.2d 232, 448 N.E.2d 86 (1983) [**33] (quoting Restatement (Second] of Torts § 46,

comment d (1979)); see also, Piesco v. City of New York Dep't of Personnel, 753 F. Supp. 468, 479

(S.D.N.Y. 1990), aff'd in part, rev'd in part and remanded on other grounds, 933 F.2d 1149 (2d Cir.),

cert. denied, U.S., 112 S. Ct. 331 (1991).

        Here, the actions of the Defendants in promoting a false account of facts and destroying the

Plaintiff’s reputation, and inciting others to believe that she would commit such a heinous act, which

ultimately affected her reputation and employment, does constitute, as a matter of New York law,

conduct which may be deemed outrageous or beyond the possible bounds decency. Accordingly, the

Plaintiff has adequately alleged outrageous conduct necessary to sustain this claim.

The Complaint Sufficiently States a Claim for Negligence, Negligent Infliction of Emotional
Distress, and Intentional Infliction of Emotional Distress

        To establish a cause of action in negligence, a plaintiff must demonstrate the existence of

a duty, a breach of that duty, causation, and damages. See, Chylinski v. Wal-Mart Stores, Inc., 150

F.3d 214, 218 (2d Cir. 1998). Based on what has been demonstrated in this matter, the Hechinger

                                                                                                        36
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 38 of 40



Defendants’ argument that “defamation claims (that involve matters of public concern) cannot be

sustained upon a showing of negligence” must fail. The Plaintiff has more than established not only

that the statements were false statements of fact, but that the Defendants acted in a “grossly

irresponsible manner without due consideration for the standards of information gathering and

dissemination ordinarily followed by responsible parties.” See, Chapadeau v. Utica Observer-

Dispatch, 38 NY2d 196, 199 (1975); see also, Bloom v. Fox News of LA, 528 F. Supp. 2d 69, (EDNY

2007).

         Further, the Plaintiff alleges that Defendants inflicted emotional distress both intentionally

and negligently. See, Plaintiff’s Exhibit C. To state a claim for negligent infliction of emotional

distress ("NIED") in New York, a plaintiff must allege: “(1) extreme and outrageous conduct, (2)

a causal connection between the conduct and the injury, and (3) severe emotional distress.” See,

Green v. City of Mount Vernon, 96 F. Supp. 3d 263, 297-98 (S.D.N.Y. 2015) (citation and internal

quotation marks omitted). Intentional infliction of emotional distress (“IIED”) claims require a

plaintiff to allege the same elements as an NIED claim together with the additional requirement

that the defendant must have an “intent to cause, or reckless disregard of a substantial probability

of causing, severe emotional distress.” See, Conboy v. AT&T Corp., 241 F.3d 242, 258 (2d Cir.

2001) (citation and internal quotation marks omitted). The basis for Plaintiff's NIED claim is clear

from the face of the Complaint. To the extent her NIED claim is based on the same conduct as her

IIED claim, both claims can be sustained. Id.

         The Fourth Department has held that a cause of action for negligent infliction of emotional

distress must be “premised on conduct that unreasonably endangers the plaintiff's physical safety or

causes the plaintiff to fear for his or her physical safety.” See, Passucci v. Home Depot, Inc., 67 AD3d

1470, 1471 [4th Dept. 2009]. In this regard, the Plaintiff's complaint contains allegations that the

Hechinger Defendants engaged in conduct that unreasonably endangered the Plaintiff's physical safety


                                                                                                     37
         Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 39 of 40



or caused her to fear for her safety. See, Plaintiff’s Exhibit C, at pages 15 and 45. Second, the Plaintiff

has plead sufficient facts to allege that the Defendant intended to cause her severe emotional distress

or such disregard which has the probability of causing severe emotional distress. The Defendant, Dr.

Perry was selfishly pursuing his own interests in inciting his readers at the Plaintiff’s expense without

considering the plausibility of the statements being made or verifying the “facts.”

        To support an emotional distress claim, the alleged conduct "must be so outrageous in

character, and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded

as atrocious, and utterly intolerable in a civilized society.” See, Conboy, supra, 241 F.3d at 258 (citation

and internal quotation marks omitted). Defendants failed to ever demonstrate that their articles were

true, and it is a well-known fact that truth and only truth is an absolute defense in any defamation claim.

Further, in Deluca v. New York News, 109 Misc. 2d 341 (1981), it is stated that journalists, have the

right to be wrong, so long as they are not guilty of not checking their facts at all, making gross

distortions of the record, or jumping to totally unwarranted conclusions. The Hechinger Defendants

never interviewed or contacted any school officials, nor did they verify what Defendants Ben Chapman

and the New York Daily News reported/published. Had they done this, they would have known the

actual allegation made against the Plaintiff. Further, plausibility was completely ignored, to wit: if the

Plaintiff had in fact walked on student’s backs, would they not have sustained physical injuries? Would

she not have been arrested or charged with child abuse? It should have been obvious that this allegation

was preposterous; however this gross distortion helped them sell papers and assisted the Department

of Education in securing the funding that it so desperately desired.




                                                                                                         38
        Case 1:19-cv-07723-CM Document 124 Filed 08/27/20 Page 40 of 40




                                          CONCLUSION

       Based on the foregoing, it has been demonstrated that the Hechinger Defendants have failed to

meet the standards in this Circuit that are necessary on a Motion to Dismiss under Rule 12 (b) (6).

Accordingly, Defendant’s Motion to Dismiss should be denied in all respects, and Plaintiff should have

such other and further relief that this Court may deem just and proper.

Dated: Garden City, New York
       August 20, 2020


                                          _____________________________________________
                                          THE LAW OFFICE OF THOMAS F. LIOTTI, LLC
                                          By: Thomas F. Liotti, Esq. (TL 4471)
                                          Attorneys for the Plaintiff
                                          PATRICIA CUMMINGS




                                                                                                   39
